{¶ 18} I respectfully dissent from the analysis and disposition of the majority.
 {¶ 19} I do not find that the record established that the State exercised reasonable diligence in executing the warrant.  It was not established that the Michigan authorities had access to LEADS or that the Ohio authorities entered the information into any other system to which Michigan authorities had routine access. In other words, since Ohio authorities had reason to believe that appellant resided in Michigan, the State must establish to the trial court that either: 1) there was no reasonable way to alert Michigan authorities of the Ohio arrest warrant or 2) the Ohio authorities entered the warrant information into a system which Ohio and Michigan authorities had reasonable and routine access.